FOR IMMEDIATE RELEASE CONTACT: Christopher D. Morris February 25, 2010 Executive Vice President 3:05 p.m. Central Time Chief Financial Officer (972) 258-4525 CEC ENTERTAINMENT REPORTS FINANCIAL RESULTS FOR THE FOURTH QUARTER AND FISCAL YEAR-END 2009 IRVING, TEXAS - CEC Entertainment, Inc. (NYSE: CEC) today reported net earnings of $5.4 million for the fourth quarter ended January 3, 2010, compared to net earnings of $2.4 million in the fourth quarter of 2008. Diluted earnings per share increased to $0.24 for the fourth quarter of 2009, compared to $0.10 in the fourth quarter of 2008. Total quarterly revenues increased 7.2% to $187.6 million during the fourth quarter of 2009 from total quarterly revenues of $175.0 million in the fourth quarter of 2008. Comparable store sales for the fourth quarter of 2009 decreased 2.0%. Net earnings for the full fiscal year 2009 were $61.2 million compared to net earnings of $56.5 million for fiscal year 2008. Diluted earnings per share increased to $2.67 for fiscal year 2009, compared to $2.33 for fiscal year 2008.Total revenues for fiscal year 2009 increased 0.5% to $818.3 million compared to total revenues of $814.5 million in fiscal year 2008.
